Prentis, J.,
delivered the opinion of the court.
The accused has been found guilty of storing intoxicating liquor for sale.
He assigns as error the refusal of the court to set aside the verdict as based upon insufficient evidence.
*770It is unnecessary to say more than that the testimony introduced for the Commonwealth shows that one gallon of whiskey wias found in his store, concealed under the counter, with a glass having the odor of whiskey and indicating recent use, either on the counter or under it, and two and one-half gallons more in a warehouse on the same premises, which were controlled by him as a tenant.
It is unnecessary to recite the evidence in detail, but our judgment is that the jury were justified in discrediting his attempts to relieve himself of the presumption of guilt ¡arising out of these facts, and therefore the judgment is affirmed.

Affirmed.